Exhibit 10.3

 

NEITHER THE OFFER NOR SALE OF THE SECURITIES REPRESENTED BY THIS DEBENTURE HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “1933 ACT”).
THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER THE
1933 ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

MLIGHT TECH, INC.

 

Series A CONVERTIBLE DEBENTURE

 

DUE: April 18, 2018

 

No. 0001 April 19, 2017 (the "Issuance Date")

 

$150,000 New York, New York

 

FOR VALUE RECEIVED, the undersigned, MLIGHT TECH, INC. (herein called the
“Company”), a Florida corporation, promises to pay to the order HE CEN, or his
or its registered assigns (the “Holder” or “Holders”), the principal sum of one
hundred and fifty thousand dollars (US$150,000), as such amount is reduced
pursuant to the terms hereof pursuant to redemption, conversion or otherwise
(the “Principal”), on April 18, 2018 (the “Maturity Date”), together with
interest (computed on the basis of a 365-day year) on the outstanding principal
amount at the rate of eight percent (8%) per annum (the “Interest Rate”) from
the date hereof, payable on June 30, 2017 and, thereafter, quarterly in arrears,
until the principal hereof shall have become due and payable.

 

1. Securities Purchase Agreement. This Debenture has been issued pursuant to the
terms and conditions set forth in the Securities Purchase Agreement dated as of
April 19, 2017 by and among the Company and, inter alia, the Holder, (as from
time to time amended, the “Securities Purchase Agreement”). All of the terms and
conditions of such Securities Purchase Agreement are incorporated herein by this
reference, and all capitalized terms not separately defined in this Debenture,
shall have the same meanings as defined in the Securities Purchase Agreement.

 

2. Debenture. Payments of principal of, and interest on, this Debenture are to
be made in lawful money of the United States of America at such place as
provided in the Securities Purchase Agreement. This Debenture is the 8% Series A
Convertible Debenture (herein called the “Debenture”) issued pursuant to the
Securities Purchase Agreement, and is subject to other terms as set forth in the
Securities Purchase Agreement.

 



 1 

 

 

3. Interest. Interest on this Debenture shall commence accruing on the Issuance
Date, shall accrue daily at the Interest Rate on the outstanding Principal
amount from time to time, shall be computed on the basis of a 365-day year
comprised of twelve (12) months and shall be payable in arrears upon the earlier
of (i) the last day of June, September, December and March, commencing on the
Issuance Date, until the principal hereof shall have become due and payable and,
(ii) the date of conversion into Common Stock in accordance with Section 5
herein below.

 

(a)Subject to the conditions set forth in Section 5(e), the Company has the sole
discretion to elect to make interest payment to the Holder either (i) in cash,
or (ii) such number of shares of Common Stock converted in accordance with
Section 5 below e; or (iii) in a combination of cash and shares of Common Stock.

 

4. Prepayment. At any time after the Issuance Date prior to the Maturity Date,
Company shall have the right to prepay this Debenture in full or any portion of
the then outstanding principal balance prior to the Maturity Date, provided that
the Company give written notice to the Purchasers at least ten (10) business
days before the prepayment and; provided further that Purchasers may during five
(5) business days of receipt of such notice elect to convert the Debentures in
accordance with their terms set forth herein, although such conversion shall not
be effective until sixty-one (61) days following the date of Purchasers’ notice
of election.

 

5. Conversion into Common Stock

 

a. General.

 

(i)  Conversion into Common Stock. Subject to the provisions of Section
5(a)(iii) and 5(e), on any one or more occasions on or after the date hereof,
the Holder shall be entitled to convert any portion of the outstanding and
unpaid Conversion Amount (as defined below) into fully paid and non-assessable
shares of common stock of the Company, par value $0.0001 per share (the “Common
Stock”), or any shares of capital stock or other securities of the Company into
which such Common Stock shall hereafter be changed, exchanged or reclassified in
accordance with Section 5(c), at the Conversion Rate (as defined below) then in
effect. The Company shall not issue any fraction of a share of Common Stock upon
any conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
Any such conversion set forth in a conversion notice dated prior thereto, shall
be deemed to be effective as of the date of such conversion notice (the
“Conversion Date”).

 



 2 

 

 

(ii) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 5(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”). The Conversion Amount shall be subject from time to time to
adjustment as described below.

 

1. “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, amortized, redeemed or otherwise with respect to which this
determination is being made, and (B) any accrued and unpaid Interest.

 

2. “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $0.01 per share, subject to adjustment as provided
herein.

 

(iii) Conversion Limit. Notwithstanding anything to the contrary set forth in
this Debenture, at no time may a Holder of this Debenture convert this Debenture
into Common Stock if the number of shares of Common Stock to be issued pursuant
to such conversion would cause the number of shares of Common Stock owned by
such Holder at such time to exceed, when aggregated with all other shares of
Common Stock owned by such Holder and its affiliates at such time, the number of
shares of Common Stock which would result in such Holder, its affiliates, any
investment manager having discretionary investment authority over the accounts
or assets of such Holder, or any other persons whose beneficial ownership of
Common Stock would be aggregated with such Holder’s for purposes of Section
13(d) and Section 16 of the 1934 Act, beneficially owning (as determined in
accordance with Section 13(d) of the 1934 Act and the rules thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock (the
"Holder Cap").

 

(iv) Effect of Conversion. Upon conversion of this Debenture in full in the
manner provided by this Section 5 (c) below, this Debenture shall be deemed
fully satisfied and cancelled.

 

b. Authorized Shares. The Company covenants that during the period the
conversion right exists, the Company will reserve from its authorized and
unissued Common Stock, free from preemptive rights, to provide for the issuance
of 110% of the number of shares of Common Stock upon the full conversion of the
Holder’s Debenture and the other Debentures issued pursuant to the Securities
Purchase Agreement (the “Reserved Amount”). If the Company shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Debentures shall be convertible
at the then current Conversion Price, the Company shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Debentures. The Company (i) acknowledges that it
has irrevocably authorized by its Board of Directors to issue certificates for
the Common Stock issuable upon conversion of the Holder’s Debenture, and (ii)
agrees that its issuance of the Holder’s Debenture shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of the Holder’s
Debenture.

 

c. Method of Conversion.

 

(i) Mechanics of Conversion. Subject to Section 5(a), the Holder’s Debenture may
be converted by the Holder in whole or in part, by (i) submitting to the Company
a conversion notice (by facsimile or other reasonable means of communication
dispatched on the Conversion Date prior to 6:00 p.m., New York, New York time)
and (ii) subject to Section 5(c)(ii), surrendering the Holder’s Debenture at the
principal office of the Company.

 



 3 

 

 

(ii) Surrender of Debenture upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of the Holder’s Debenture in
accordance with the terms hereof, the Holder shall not be required to physically
surrender the Holder’s Debenture to the Company unless the entire unpaid
principal amount of the Holder’s Debenture is so converted. The Holder and the
Company shall maintain records showing the principal amount so converted and the
dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of the Holder’s Debenture upon each such conversion. In the event of
any dispute or discrepancy, such records of the Company shall be controlling and
determinative in the absence of manifest error. Notwithstanding the foregoing,
if any portion of the Holder’s Debenture is converted as aforesaid, the Holder
may not transfer the Holder’s Debenture unless the Holder first physically
surrenders the Holder’s Debenture to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Debenture of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of the Holder’s Debenture. The Holder and any assignee, by
acceptance of the Holder’s Debenture, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of the
Holder’s Debenture, the unpaid and unconverted principal amount of the Holder’s
Debenture represented by the Holder’s Debenture may be less than the amount
stated on the face hereof.

 

(iii) Delivery of Common Stock upon Conversion. Upon receipt by the Company from
the Holder of a facsimile transmission (or other reasonable means of
communication) of a conversion notice meeting the requirements for conversion as
provided in this Section 5(c), the Company shall issue and deliver or cause to
be issued and delivered to or upon the order of the Holder certificates for the
Common Stock issuable upon such conversion within three (3) Business Days (such
third Business Day being hereinafter referred to as the “Deadline”) in
accordance with the terms hereof and the Securities Purchase Agreement.

 

(iv) Obligation of Company to Deliver Common Stock. Upon delivery by the Holder
to the Company of a Conversion notice, the Holder shall be deemed to be the
Holder of record of the Common Stock issuable upon such conversion, the
outstanding principal amount and the amount of accrued and unpaid interest on
that portion of the Holder’s Debenture being converted shall be reduced to
reflect such conversion, and, unless the Company defaults on its obligations
under this Section 5, all rights with respect to the portion of the Holder’s
Debenture being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a conversion notice
as provided herein, the Company’s obligation to issue and deliver the
certificates for Common Stock shall be absolute and unconditional, irrespective
of the absence of any action by the Holder to enforce the same, any waiver or
consent with respect to any provision thereof, the recovery of any judgment
against any Person or any action to enforce the same, any failure or delay in
the enforcement of any other obligation of the Company to the Holder of record,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion. The
Conversion Date specified in the conversion notice shall be the Conversion Date
so long as the conversion notice is received by the Company before 6:00 p.m.,
New York, New York time, on such date.

 



 4 

 

 

(vi) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Debentures for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Debentures submitted for conversion, the Company, subject to Section
5(a)(iii), shall convert from each holder of Debentures electing to have
Debentures converted on such date a pro rata amount of such holder’s portion of
its Debentures submitted for conversion based on the principal amount of
Debentures submitted for conversion on such date by such holder relative to the
aggregate principal amount of all Debentures submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Debenture, the
Company shall issue to the Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 19.

 

d. Certain Adjustments.

 

(i) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time combines (by any reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.

 

(ii) Reclassification, Exchange, and Substitution.  If at any time or from time
to time after the date upon which this Debenture was issued by the Company (the
“ Original Issue Date”), the shares of Common Stock issuable upon the conversion
of this Debenture shall be changed into the same or a different number of shares
of any class or classes of stock, whether by recapitalization, reclassification,
reorganization, merger, exchange, consolidation, sale of assets or otherwise,
then, in any such event, each holder of the Debentures shall have the right
thereafter to convert such stock into the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification,
reorganization, merger, exchange, consolidation, sale of assets, distribution of
assets or other change by a holder of the number of shares of Common Stock into
which such shares of this Debenture could have been converted immediately prior
to such recapitalization, reclassification, reorganization, merger, exchange,
consolidation, sale of assets, distribution of assets or other change, or with
respect to such other securities or property by the terms thereof.

 

(iii) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 



 5 

 

 

(iv) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 5(d), the Company, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder of this
Debenture a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
Failure to give such notice or any defect therein shall not effect the legality
or validity of the subject adjustment.

 

e. Intentionally Left Blank.

 

f. Concerning the Shares.

 

(i) Legend. The shares of Common Stock issuable upon conversion of the Debenture
may not be sold or transferred unless (A) such shares are sold pursuant to an
effective registration statement under the Securities Act, or (B) the Company or
its transfer agent shall have been furnished with an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions and from an attorney that regularly practices
securities law) to the effect that the shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, or (C) such
shares are sold or transferred pursuant to Rule 144 under the Securities Act (or
a successor rule) (“Rule 144”), or (D) such shares are sold or transferred
outside the United States in accordance with Rule 904 of Regulation S under the
Securities Act, or (E) such shares are transferred to an “affiliate” (as defined
in Rule 144) of the Company who agrees to sell or otherwise transfer the shares
only in accordance with this Section 5(e). Except as otherwise provided in this
Agreement (and subject to the removal provisions set forth below), until such
time as the shares of Common Stock issuable upon conversion of the Debenture
have been registered under the Securities Act as contemplated by the
Registration Rights Agreement, otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, each certificate for shares of Common Stock
issuable upon conversion of the Debenture that has not been so included in an
effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION,
(B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (C) WITHIN THE UNITED STATES AFTER REGISTRATION OR IN
ACCORDANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S.
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITHIN THE UNITED STATES IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS AND THE HOLDER HAS PRIOR TO SUCH SALE
FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE CORPORATION.

 



 6 

 

 

(ii) Removal of Legend. The legend set forth above shall be removed and the
Company shall issue to the Holder a new certificate therefor free of any
transfer legend if (A) the Company or its transfer agent shall have received an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Common Stock may be made without registration under the Act and the
shares are so sold or transferred, or (B) in the case of the Common Stock
issuable upon conversion of the Holder’s Debenture, such security is registered
for sale by the Holder under an effective registration statement filed under the
Securities Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date of any
registration statement under the Securities Act registering the resale of the
Common Stock issuable upon conversion of the Debenture if required by the
Company’s transfer agent to effect the removal of the legend hereunder. Nothing
in the Debenture shall (x) limit the Company’s obligation under the Registration
Rights Agreement or (y) affect in any way the Holder’s obligations to comply
with applicable prospectus delivery requirements upon the resale of the
securities referred to herein.

 

(g) Distribution of Assets; If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Debenture (without taking into
account any limitations or restrictions on the convertibility of this Debenture)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however, to
the extent that the Holder’s right to participate in any such Distributions
would result in the Company exceeding the Exchange Cap, then the Holder shall
not be entitled to participate in such Distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
Distribution to such extent) and such Distribution to such extent shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Company exceeding the Exchange Cap).

 

6. Status as Shareholder. Upon submission of a conversion notice by the Holder
of this Debenture, (i) the shares covered thereby (other than the shares, if
any, which cannot be issued because their issuance would exceed such Holder’s
allocated portion of the Reserved Amount or cause the Company to exceed the
Exchange Cap) shall be deemed converted into shares of Common Stock and (ii) the
Holder’s rights as a Holder of such converted portion of the Holder’s Debenture
shall cease and terminate, excepting only the right to receive certificates for
such shares of Common Stock and to any remedies provided herein or otherwise
available at law or in equity to such Holder because of a failure by the Company
to comply with the terms of the Holder’s Debenture. Notwithstanding the
foregoing, if a Holder has not received certificates for all shares of Common
Stock prior to the third (3rd) Business Day after the Deadline, Holder may elect
at such Holder’s option to regain the rights of a Holder of the Holder’s
Debenture with respect to such attempted converted portions of the Holder’s
Debenture and the Company shall, as soon as practicable, return such attempted
converted Debenture to the Holder or, if the Debenture has not been surrendered,
adjust its records to reflect that such portion of the Holder’s Debenture has
not been converted. In all cases, the Holder shall retain all of its rights and
remedies for the Company’s failure to convert the Holder’s Debenture.

 



 7 

 

 

7. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

a. This Debenture shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties of the Debenture hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Debenture. Service of process in connection
with any such suit, action or proceeding may be served on each party hereto
anywhere in the world by the same methods as are specified for the giving of
notices under this Debenture. Each of the parties of this Debenture irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS DEBENTURE AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

b. Each party shall bear its own expenses in any litigation conducted under this
section.

 

c. The Company consents to accept service of process by the certified mail,
return receipt requested in the event of litigation. The Company further
consents to accept service of process via recognized international courier in
the case that the Company is not able to accept service by the certified mail
provided a receipt of delivery is available.





8. Facsimile Signatures. This Debenture may be executed by facsimile signature
which shall, for all purposes be deemed to be as legally valid and binding upon
the Company as an original signature.

 



 8 

 

 

9. Event of Default. An “Event of Default” shall exist if any of the following
conditions or events shall occur and be continuing:

 

a. Following the Holder’s written demand for payment, the Company shall fail to
pay in full the entire outstanding principal amount of this Debenture and all
interest accrued hereon within thirty (30) Days after such written demand for
payment is given to Holder; or

 

b. Subject to Section 5(a)(iii), the Company’s (A) failure to cure a Conversion
Failure by delivery of the required number of shares of Common Stock within ten
(10) Business Days after the applicable Conversion Date or (B) notice, written
or oral, to any holder of the Debentures, including by way of public
announcement or through any of its agents, at any time, of its intention not to
comply with a request for conversion of any Debentures into shares of Common
Stock that is tendered in accordance with the provisions of the Debentures;

 

c. At any time following the tenth (10th) consecutive Business Day that the
Reserved Amount is less than the number of shares of Common Stock that the
Holder would be entitled to receive upon a conversion of the full Conversion
Amount of this Debenture (without regard to any limitations on conversion set
forth in Section 5(a)(iii) or otherwise and except as limited by Section 5(e)).

 

d. The Company defaults in the performance of or compliance with its obligations
under any of this Debenture, the Securities Purchase Agreement or any of the
Transaction Documents and such default has not been cured for thirty (30) days
after written notice of default is given to the Company; or

 

e. Any representation or warranty made by or on behalf of the Company or the
Holder in this Debenture, the Securities Purchase Agreement or any of the
Transaction Documents proves to have been false or incorrect in any material
respect on the date as of which made, and such condition has not been cured for
sixty (60) Business Days after written notice of default is given to the other
party; or

 

f. The Company (i) admits in writing its inability to pay, its debts as they
become due, (ii) files, or consents by answer or otherwise to the filing against
it of a petition for relief or reorganization or arrangement or any other
petition in bankruptcy, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction,
(iii) makes an assignment for the benefit of its creditors, (iv) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, (v) is adjudicated as insolvent or to be liquidated, or (vi) takes
corporate action for the purpose of any of the foregoing; or

 

g. A court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, or any such petition shall be filed against such
party and such petition shall not be dismissed within six (6) months.

 



 9 

 

 

10. Remedies Following An Event Of Default. Upon occurrence of an Event of
Default defined in subsection (a) to (g) of Section 9, this Debenture and all
accrued Interest to the date of such default shall, at the option of the Holder,
immediately become due and payable without presentment, protest or notice of any
kind, all of which are waived by the Company.

 

11. Vote To Issue, Or Change The Terms Of, Debentures. The written consent of
the Holders of at least 51% of the holders of the then outstanding Debentures
shall be required for any change, modification or amendment to any of the
Debentures, unless the change shall only effect the Holder and the Company shall
have offered such change to all holders of Debentures, in which case only the
consent of the Holder is required.

 

12. Intentionally Left Blank.

 

13. Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Debenture, and will at all times in good faith carry out all of the
provisions of this Debenture and take all action as may be required to protect
the rights of the Holder of this Debenture.

 

14. Intentionally left blank.

 

15. Reissuance of This Debenture.

 

a. Lost, Stolen or Mutilated Debenture.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Debenture, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this
Debenture, the Company shall execute and deliver to the Holder a new Debenture
(in accordance with Section 15(c)) representing the outstanding Principal.

 

b. Debenture Exchangeable for Different Denominations. This Debenture is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Debenture or Debentures (in accordance with Section 15(c)
and in principal amounts of at least $10,000) representing in the aggregate the
outstanding Principal of this Debenture, and each such new Debenture will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

 

c. Issuance of New Debentures.  Whenever the Company is required to issue a new
Debenture pursuant to the terms of this Debenture, such new Debenture (i) shall
be of like tenor with this Debenture, (ii) shall represent, as indicated on the
face of such new Debenture, the Principal remaining outstanding (or in the case
of a new Debenture being issued pursuant to Section 15(b), the Principal
designated by the Holder which, when added to the principal represented by the
other new Debentures issued in connection with such issuance, does not exceed
the Principal remaining outstanding under this Debenture immediately prior to
such issuance of new Debentures), (iii) shall have an issuance date, as
indicated on the face of such new Debenture, which is the same as the Issuance
Date of this Debenture, (iv) shall have the same rights and conditions as this
Debenture, and (v) shall represent accrued and unpaid Interest, if any, on the
Principal of this Debenture, from the Issuance Date.

 



 10 

 

 

16. Payment of Collection, Enforcement And Other Costs. If (a) this Debenture is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Debenture or to enforce the provisions of this
Debenture or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Debenture, then the Company shall pay the costs
incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys’ fees and disbursements.

 

17. Construction; Headings.  This Debenture shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof.  The headings of this Debenture are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Debenture.

 

18. No Waiver for Failure or Indulgence.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

19. Dispute Resolution.  In the case of a dispute as to the arithmetic
calculation of the Conversion Price or Conversion Amount, the Company shall
submit the disputed determinations or arithmetic calculations via facsimile
within one (1) Business Day of receipt, or deemed receipt, of the Conversion
Notice or other event giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation within one (1) Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit via facsimile the disputed
arithmetic calculation of the Conversion Price or Conversion Amount to the
Company’s independent, outside accountant.  The Company shall cause the
accountant to perform the determinations or calculations and notify the Company
and the Holder of the results no later than five (5) Business Days from the time
it receives the disputed determinations or calculations. Such accountant’s
determination or calculation shall be binding upon all parties absent
demonstrable error.  The party, whose calculation is furthest from the
accountant’s determination or calculation, shall be obligated to pay the fees
and expenses of such accountant.

 



 11 

 

 

20. Notices; Payments.

 

a. Notices.  Whenever notice is required to be given under this Debenture,
unless otherwise provided herein, such notice shall be given in the same manner
provided in the subsection headed “Notices” in the Securities Purchase
Agreement, the terms of which are incorporated herein by reference.

 

d. Payments.  Except as otherwise provided in this Debenture, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Debenture, such payment shall be made in lawful money of the United States of
America by a check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing; provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions.  Whenever any amount expressed to be due by the terms of
this Debenture is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day.  

 

21. Cancellation.  After all Principal and other amounts at any time owed on
this Debenture have been paid in full, this Debenture shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

 

22. Waiver of Notice.  To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Debenture and
the Securitas Purchase Agreement.

 

23. Currency. All principal, interest and other amounts owing under this
Debenture or any Transaction Document that, in accordance with their terms, are
paid in cash shall be paid in U.S. dollars. All amounts denominated in other
currencies shall be converted in the U.S. dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. dollars pursuant to
this Debenture, the U.S. dollar exchange rate as published in the Wall Street
Journal on the relevant date of calculation (it being understood and agreed that
where an amount is calculated with reference to, or over, a period of time, the
date of calculation shall be the final date of such period of time).

 

24. Language. This Debenture is written in Chinese and English but if there is
any conflict between the Chinese and English version, English version shall
prevail.

 

25. Severability. If any provision of this Debenture is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Debenture so long as this Debenture as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

[Signature Page Follows]



 



 12 

 

 

IN WITNESS WHEREOF, the Company has executed and delivered this Debenture the
date and year first above written.

 



MLIGHT TECH, INC.       /s/ Huibin Su  

Name: Huibin Su

Title: CEO

 



 

 



 13 

 

  

MLIGHT TECH, INC.

CONVERSION NOTICE

 

Reference is made to the Convertible Debenture (the “Note”) issued to the
undersigned by mLight Tech, Inc., a Florida corporation (the “Company”). In
accordance with and pursuant to the Debenture, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Debenture) of the Debenture
indicated below into shares of common stock, par value $0.00001 per share, of
mLight Tech, Inc., a Florida corporation (the “Common Stock”), as of the date
specified below.

 

Conversion Date:
                                                                                                                                                      

Aggregate Conversion Amount to be converted:
                                                                                               

Conversion Price:
                                                                                                                                                 

Number of shares of Common Stock to be issued:
                                                                                              

 

Please issue the Common Stock into which the Debenture is being converted in the
following name and to the following address:

 

Issue to:
                                                                                                                                                                    

 
                                                                                                                                                                                

 
                                                                                                                                                                                 

 

Facsimile Number:   
                                                                                                                                              

Holder:  
                                                                                                                                                                 

By:   
                                                                                                                                                              

Title:   
                                                                                                                                                            

Dated:   
                                                                                                                                                                            

Account Number:   
                                                                                                                                              

(if electronic book entry transfer)  

Transaction Code Number:   
                                                                                                                              

(if electronic book entry transfer)  

                       

 

 

14



 

 